TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00102-CR


Steven Jones, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,745, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due June 3, 2004.  On October 1, 2004, after counsel
failed to meet two extended deadlines, the Court ordered counsel, Mr. David S. Barron, to tender the
brief for filing no later than October 15, 2004.  Counsel did not comply with this order and the brief
has not been received.
Barron was appointed to this appeal by the district court.  That court is ordered to
conduct a hearing to determine whether counsel has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If Barron is not
prepared to prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who
will effectively represent appellant on appeal.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than November 29, 2004.  Tex. R. App. P.
38.8(b)(3).
It is ordered November 9, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish